           Case 1:19-cr-00212-VEC Document 266 Filed 11/10/20     USDC SDNY
                                                                        Page 1 of 2
                                                                  DOCUMENT
UNITED STATES DISTRICT COURT                                      ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                     DOC #:
                                                                  DATE FILED: 11/10/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA                                     :
                                                              : 19-CR-212 (VEC)
                 -against-                                    :
                                                              :     ORDER
 ROBERT CHERRY,                                               :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X


VALERIE CAPRONI, United States District Judge:

       WHEREAS the sentencing of Defendant Robert Cherry is scheduled for Tuesday,

November 10, 2020, at 2:00 P.M.;

       IT IS HEREBY ORDERED that the sentencing will be held in Courtroom 443 of the

Thurgood Marshall U.S. Courthouse, located at 40 Foley Square, New York, New York 10007.

       IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire

and have his or her temperature taken. Please see the enclosed instructions. Only those individuals

who meet the entry requirements established by the questionnaire will be permitted entry. Please

contact chambers promptly if you or your client do not meet the requirements.

       IT IS FURTHER ORDERED that any interested members of the public may listen to the

proceeding remotely by dialing 1-888-363-4749, using the access code 3121171 and the security

code 0212.



SO ORDERED.

Dated: November 10, 2020
      New York, NY                                          ______________________________
                                                                  VALERIE CAPRONI
                                                                  United States District Judge
         Case 1:19-cr-00212-VEC Document 266 Filed 11/10/20 Page 2 of 2

Instructions for Courthouse Entry

All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being allowed
entry into that courthouse.

On the day you are due to arrive at the courthouse, click on the following weblink to begin the
enrollment process. Follow the instructions and fill out the questionnaire. If your answers meet the
requirements for entry, you will be sent a QR code to be used at the SDNY entry device at the
courthouse entrance.

Weblink: https://app.certify.me/SDNYPublic

Note: If you do not have a mobile phone or mobile phone number, you must complete the
questionnaire and temperature screening at an entry device at the courthouse.
